The lessor claimed title as the heir-at-law of one Dobson, and exhibited a grant to his ancestor, bearing date 18 December, 1799. The controversy was as to the location of the grant. It called for two pines on Beard's line on the south side of a hill, and running west (496) one hundred and sixty (160) poles to a pine, Thomas Young's corner; thence south, crossing the maple swamp branch, 100 poles to a *Page 378 
white _________; thence 160 poles to a pine, Templeton's corner; thence north, to the beginning.
It was in proof that the beginning corner could not be found, and that Beard had no land at the place where it is alleged to have stood; but there existed a hill, and on the south side of it there were several pine stumps and decayed pine timber; running thence 160 poles, the line reached a pine, which was the corner of a tract formerly owned by Thomas Young and one Tate as tenants in common, and running thence south one hundred poles, no white oak or other object answering as a corner was found; but varying the course a few degrees to the west, and extending the line 40 poles, a marked line was found crossing the maple branch, some of the trees on which being blocked, the marks corresponded in age with the grant, and a white oak was reached marked as a corner, but which was not blocked; it stood very near, but on the opposite side of
[EDITORS' NOTE:  THE MAP IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 53 N.C. 378.]
a drain which in winter afforded running water but in summer was dry. In order to show that the pine was known as Thomas Young's corner, the plaintiff introduced a grant bearing date in 1798, to one (497)  Beard, for an adjoining tract of land, one of the calls of which was for a pine, Thomas Young's corner, which it was proved was the same pine contended for by the plaintiff, as being in his survey. This deed was objected to by defendant, but admitted by the court. Defendant excepted.
The lessor of plaintiff also offered in evidence the deposition of one Evans. The commission under which it was taken recited that the same was taken under an order from the "Supreme" Court of McDowell County, and it lacked the ordinary attesting clause of the clerk, but it named the suit, and it was signed by the clerk of the Superior Court of McDowell, and was under the seal of that court. The defendant's counsel objected to the admission of this deposition, but the court overruled the objection, and the defendant again excepted. *Page 379 
Evans testified that for many years he had owned and lived on the adjoining tract to that in controversy; that he knew the pine corner and for many years it had been known as Thomas Young's corner, and that there was an old marked line from the pine to the white oak, and that the white oak was the corner of the Dobson grant.
The defendant contended that as the call in the grant did not designate the white oak or any other natural object as the corner, but called for a course south and a distance of 100 poles, the plaintiff was restricted on that line to course and distance, and called on the court so to instruct the jury.
But his Honor charged the jury that it was necessary that the lessor of the plaintiff should prove to their satisfaction that his grant was located as he contended; that though the beginning corner had not been proved, yet, if they believed that it had existed at the south side of the hill, they would so find, and for this purpose they might consider the testimony which had been introduced to establish the second corner of the grant; that if they believed from the proof that the pine was Thomas Young's corner as called for in the grant, and then measuring the line as the surveyor testified, it would extend to the south side of the hill, and, notwithstanding the imperfect description, that the line of the grant was the marked line proved to exist, and that the       (498) white oak was the corner of the grant, they might find it to be so. Defendant's counsel again excepted.
Verdict and judgment for plaintiff. Appeal by defendant.
We concur in the opinion with his Honor in the court below upon all the points which are presented in the statement of the case.
1. Supposing the pine to be established as the second corner, could the first, a beginning corner, be located by reversing the course and measuring the distance called for, from the pine back — that is, on the reversed course? His Honor ruled that the beginning corner could be fixed in this way; we agree with him. If the second corner is fixed, it is clear, to mathematical certainty, that by reversing the course and measuring the distance, you reach the first corner; so there is no question about overruling either course or distance by measuring the line, and the object is to find the corner by observing both course and distance.
2. The deposition of Evans was properly allowed to be read; the word "supreme" being evidently a misprision of the clerk, instead of "superior." This is palpable; because there is no supreme court in McDowell *Page 380 
County. The signature of the clerk and his seal of office gave full proof of the authenticity of the commission.
3. We concur in the opinion that in order to establish "the pine" as a corner by reputation, the call in Beard's grant, issued in 1798, was competent evidence, and, indeed, was the strongest sort of evidence to show that "the pine" was known as Thomas Young's corner; and we were at a loss to see on what ground the evidence could be objected to, but we are told, on the argument, that the objection was, that it did not appear that the grantee, Beard, or the surveyor were dead, and so that this (499)  recital in the grant, which must be considered as "hearsay evidence," coming either from the one or the other, was not competent. The misapprehension proceeds from not distinguishing between evidence by reputation and hearsay evidence, as it is called. It is settled that both kinds of evidence are competent in questions of private boundary in this State; although in England it is confined to questions of public boundary — that is, the lines of parishes and counties and the like matters of public evidence. In the latter, to wit, hearsay evidence, it is necessary as a preliminary to its admissibility to prove that the person whose statement it is proposed to offer in evidence is dead; not on the ground that the fact of his being dead gives any additional force to the credibility of his statement, but on the ground that if he be alive he should be produced as a witness; whereas, it is manifest that in respect to evidence by reputation, this preliminary question cannot arise; therefore, proof of reputation, that is recitals in old deeds and grants, inscriptions on monuments, and the like, has always been deemed competent, without inquiring as to whether the parties to such deeds and grants, or the man who ingraved the inscription are living or dead, for the fact itself tends to establish the reputation, or received opinion, in regard to the particular matter; for instance, in our case the fact that is recited in a grant to Beard issued in 1798 that this pine is Young's corner, is evidence that the pine was known and admitted to be Young's corner, which is what is treated of in the books as establishing a boundary by reputation, and differs greatly from "hearsay evidence."
4. The call for a white ___________, with a blank as a corner, does not present a question of ambiguity of description, but of an imperfect description; in which case, if the description can be made perfect by an implication furnished by the context of the instrument, the omission may be supplied without further proof; as a legacy of 300 is given to a daughter, to be paid out of the proceeds of the sale of a tract of land, the court, from the context, supplied the omission of the word (500)  "dollars," and so made the description perfect. In our case, there is nothing in the deed to enable the court to infer what sort of a corner was intended; a white oak, or white ash, or white pine; so, *Page 381 
without further aid, the omission could not be supplied, and the course and distance would govern. But we agree with his Honor that the existence of marked line trees, crossing the maple branch, beyond the point where the distance gave out, which, when blocked, corresponded in age with the grant, and that at the point of intersection of the course of the second line and the reversed course of the third line, a white oak was found marked as a corner for the coming and leaving line, in respect to which no practical surveyor can be mistaken, were facts proper to be submitted to the jury, on which to warrant them in coming to the conclusion that the white oak was the corner, and in that way supply the omission in the description.
PER CURIAM.                                   No error.
Cited: Mizell v. Simmons, 79 N.C. 193; Whitehurst v. Pettipher,87 N.C. 180; Dugger v. McKesson, 100 N.C. 10; Shaffer v. Gaynor,117 N.C. 19; Tucker v. Satterthwaite, 123 N.C. 532; Westfelt v. Adams,131 N.C. 382; Cowles v. Lovin, 135 N.C. 491; Yow v. Hamilton,136 N.C. 358; Marshall v. Corbett, 137 N.C. 558; Hemphill v. Hemphill,138 N.C. 506; Lindsay v. Austin, 139 N.C. 467; Bland v. Beasley,140 N.C. 631; Land Co. v. Lang, 146 N.C. 314; Hanstein v. Ferrall,149 N.C. 243; Lamb v. Copeland, 158 N.C. 138; Bank v. Whilden,159 N.C. 281; Ricks v. Woodard, ib., 649; Sullivan v. Blount, 165 N.C. 11;Byrd v. Spruce Co., 170 N.C. 434; Lumber Co. v. Hinton, 171 N.C. 31.
 *Page 1